     Case 2:18-cr-00331-GW Document 96 Filed 10/24/19 Page 1 of 3 Page ID #:854



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
 4   Assistant United States Attorney
     Public Corruption and Civil Rights Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6077
 7        Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               No. CR 18-331-GW
13             Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                             FOR ORDER SEALING OPPOSITION TO
14                  v.                       DEFENDANT’S SECOND MOTION TO
                                             COMPEL PRODUCTION OF DOCUMENTS
15   ARMAN GABAEE,                           DOCUMENT; DECLARATION OF RUTH C.
       aka “Arman Gabay,”                    PINKEL
16
               Defendant.
17

18
          Plaintiff United States of America, by and through its counsel
19
     of record, the United States Attorney for the Central District of
20
     California and Assistant United States Attorney Ruth C. Pinkel,
21
     hereby applies ex parte for an order that the government’s Opposition
22
     to Defendant’s Second Motion to Compel Production of Documents be
23
     filed under seal.
24
     //
25
     //
26
     //
27
     //
28
     Case 2:18-cr-00331-GW Document 96 Filed 10/24/19 Page 2 of 3 Page ID #:855



 1        This ex parte application is based upon the attached declaration

 2   of Ruth C. Pinkel.

 3   Dated: October 24, 2019             Respectfully submitted,

 4                                       NICOLA T. HANNA
                                         United States Attorney
 5
                                         BRANDON D. FOX
 6                                       Assistant United States Attorney
                                         Chief, Criminal Division
 7
                                         /S/ Ruth C. Pinkel
 8
                                         RUTH C. PINKEL
 9                                       Assistant United States Attorney
10                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:18-cr-00331-GW Document 96 Filed 10/24/19 Page 3 of 3 Page ID #:856



 1                          DECLARATION OF RUTH C. PINKEL
 2   I, Ruth C. Pinkel, declare as follows:

 3           1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.             I

 5   am the attorney representing the government in this case.

 6           2.   The government requests leave to file its opposition under

 7   seal for the following reasons: the moving papers were filed under

 8   seal; the government’s opposition discusses a still sealed wiretap

 9   application and affidavit, another investigation, and another target

10   of investigation who was not charged.

11           3.   I have communicated with defendant’s attorney, Thomas P.

12   O’Brien, who does not oppose filing the government’s Opposition to

13   Defendant’s Second Motion to Compel Production of Documents under

14   seal.

15           4.   Should the Court deny this application, the government

16   requests that the Opposition to Defendant’s Second Motion to Compel

17   Production of Documents not be filed, but be returned to the

18   government.

19           I declare under penalty of perjury under the laws of the United

20   States of America that the foregoing is true and correct and that

21   this declaration is executed at Los Angeles, California, on October

22   24, 2019.

23                                          /S/ Ruth C. Pinkel
24                                                      RUTH C. PINKEL

25

26

27

28
